       Case: 5:19-cv-00011-PAB Doc #: 10 Filed: 03/08/19 1 of 2. PageID #: 153




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


STEVEN R. HUGHES, et al.,                     :       CASE NO.: 5:19-cv-00011-SL
                                 Plaintiffs
                                              :       Judge Sara Lioi
                  -vs-

DEUTSCHE       BANK          NATIONAL :               PLAINTIFF’S MOTION FOR
TRUST COMPANY, as Trustee for :                       EXTENSION OF TIME TO ANSWER
American Home Mortgage Assets Trust                   OR PLEA
2007-3, Mortgage Backed Pass-
Through Securities, et. al.,
                              Defendants




        Now come Plaintiffs, by and through Counsel Omar Shaaban, and respectfully move this

 honorable court to grant an extension of time to answer, Plead or otherwise respond to

 Defendants’ Motions to Dismiss.

        Plaintiffs requests a brief extension through March 29 2019 to further provide their

 responsive Pleading. Due to a high caseload and file responsibility, Plaintiffs” counsel requests

 this brief extension of time. Defendants should not be prejudices by such a limited extension

                                                  1
      Case: 5:19-cv-00011-PAB Doc #: 10 Filed: 03/08/19 2 of 2. PageID #: 154



       WHEREFORE, Plaintiffs request that this honorable court extends the time allowed to

respond to Defendants’ motion until and including March 29 2019.

       Respectfully submitted,




                                                        Omar Shaaban Counsel for Plaintiffs




                                 CERTIFICATE OF SERVICE

       This is to certify that the foregoing Motion for Extension of Time was filed electronically

on March 7, 2019. Notice this filing will be sent by operation of the Court’s electronic filing

system to all parties indicated on the electronic filing receipt, and said parties may access this

filing through the Court’s system.




                                                        Omar Shaaban Counsel for Plaintiffs




                                                2
